

Exhibit 10.3(j)
PENN NATIONAL GAMING, INC.

CASH SETTLED PHANTOM STOCK UNIT AWARD AGREEMENT
Penn National Gaming, Inc. (the “Company”) has granted to you a Phantom Stock
Unit (“PSU”) Award pursuant to the Penn National Gaming, Inc. 2018 Long Term
Incentive Compensation Plan, as follows:
Grantee:
__________________________
Date of Grant:
__________________________
Total Number of PSUs:
__________________________
Vesting Dates and Number of Units Vesting:
__________________________
 
The Award may be subject to performance conditions as determined by the
Compensation Committee or its delegee from time to time and as communicated to
you.

The Award is subject to all the terms and conditions of the Penn National
Gaming, Inc. 2018 Long Term Incentive Compensation Plan, as amended from time to
time (the “Plan”), which is available upon request, and any rules and
regulations established by the Compensation Committee of the Board of Directors
of the Company (the “Committee”). Words used herein with initial capitalized
letters that are not defined in this Award are defined in the Plan.
The terms provided herein are applicable to this PSU Award. Different terms may
apply to any prior or future awards under the Plan. To the extent that there is
a conflict between the terms of this PSU Award and the Plan, the terms of the
Plan shall govern.
I.
ACCEPTANCE OF AWARD

This Award constitutes an agreement between you and the Company. You have
reviewed all of the provisions of the Plan, and this Award. By electronically
accepting this Award according to the instructions provided by the Company’s
designated broker, you agree that this electronic contract contains your
electronic signature, which you have executed with the intent to sign this
Award, and that this Award is granted under and governed by the terms and
conditions of the Plan, this PSU Award, and the applicable provisions (if any)
contained in a written employment agreement between the Company or an Affiliate
and you. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee on questions relating to the Plan,
this PSU Award, and, solely in so far as they relate to this Award, the
applicable provisions (if any) contained in a written employment agreement
between the Company or an Affiliate and you.
II.
GRANT OF PHANTOM STOCK UNITS

Effective as of the Date of Grant identified above, the Company has granted and
issued to you an Award of PSUs. The number of PSUs subject to the Award is
identified above as the Total Number of PSUs. Each vested PSU represents the
right to a cash payment upon vesting of the PSU equal to the Fair Market Value
on the vesting date of one share of the Company's Common Stock, determined as of
the vesting date. You have no right to receive shares of Common Stock of the
Company under this Award.
III.
VESTING

The PSUs shall vest on the dates and in the number of units set forth above,
provided that you are employed by the Company or a Subsidiary or serving as a
Director, as applicable, on the vesting date, except as otherwise provided in
Section IV, below.
In addition, the forfeiture restrictions on this PSU shall lapse in their
entirety as of the occurrence of any of the following events:
(a)Your service as an Employee or Director of the Company or Subsidiary, as
applicable, terminates because of your death or Disability; or
(b)A Change of Control (as defined in the Plan) occurs.




--------------------------------------------------------------------------------




There are no additional events or occurrences that shall lead to lapse of any
forfeiture restrictions on this Award.
IV.
FORFEITURE

If your service as an Employee or Director of the Company or a Subsidiary, as
applicable, terminates for any reason (except as otherwise provided for in the
Plan or Section III of this PSU Award), then all of the PSUs remain subject to
forfeiture restrictions at such time shall be forfeited. This means that you
will receive no payment for any PSU that is forfeited.
V.
LEAVES OF ABSENCE

For purposes of this Award, your service as an Employee or Director, as
applicable, does not terminate when you go on a leave of absence recognized
under the Plan. Your service will terminate when the leave of absence ends,
however, unless you immediately return to active service in the applicable
capacity.
VI.
PAYMENT

The Company will deliver to you a cash payment for each vested and outstanding
PSU within thirty (30) days following the vesting date, subject to the terms of
Section IX of this Award Agreement.
VII.
NATURE OF PSUs; SHAREHOLDER RIGHTS

You are not and do not have the rights of a shareholder of the Company due to
this Award. PSUs are used solely as a device to measure and determine the cash
amount that will be paid to you following the date on which the PSUs vest. PSUs
are not treated as property or as a trust fund of any kind. Nothing in this
Award Agreement, and no action taken pursuant to its provisions, will create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person. All amounts attributable to the PSUs
shall be and remain the sole property of the Company, and your rights under this
Award Agreement and the Plan are limited to the right to receive cash following
the date the PSUs vest. You have no right to receive shares of Common Stock
under this Award Agreement.
VIII.
TRANSFERABILITY

The PSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or otherwise encumbered except in accordance with Section
12.8 of the Plan. Any attempt at such disposition shall be void.
IX.
WITHHOLDING TAXES

Upon the issuance of any cash payment in accordance with the foregoing, the
Company shall withhold all applicable tax-related items legally payable by you
from such cash payment.
X.
ADJUSTMENTS

In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of Covered Shares for PSUs that remain subject to
forfeiture will be adjusted accordingly.
XI.
ELECTRONIC DELIVERY AND DISCLOSURE

The Company will deliver or disclose, as applicable, any documents related to
this Award granted under the Plan, future awards that may be granted under the
Plan, the prospectus related to the Plan, the Company’s annual reports or proxy
statements by electronic means or to request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents delivered
electronically or to retrieve such documents furnished electronically, as
applicable, and agree to participate in the Plan through any online or
electronic system established and maintained by the Company or another third
party designated by the Company.
XII.
NO RIGHT TO CONTINUED SERVICE

This PSU Award does not give you the right to continue in service with the
Company or Subsidiary in any capacity. The Company or Subsidiary reserves the
right to terminate your services at any time, with or without cause, subject to
any




--------------------------------------------------------------------------------




employment agreement or other contract. In the event of a conflict between the
terms of this PSU Award and an employment agreement, if any, the terms of the
employment agreement control.
XIII.
APPLICABLE LAW

This Award Agreement will be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.
XIV.
CODE SECTION 409A COMPLIANCE

To the extent the Committee determines that the Award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, the Committee reserves the right to amend,
terminate or replace this Award in order to cause the Award to either not be
subject to Section 409A of the Code or comply with the applicable provisions.
XV.
ENTIRE AGREEMENT/AMENDMENT

The text of the Plan is incorporated in this Award Agreement by reference.
This Award Agreement and the Plan govern the terms and conditions of this Award.
Any prior agreements, commitments or negotiations concerning this Award are
superseded. This Award Agreement may be amended in a way that is adverse to you
or your beneficiaries only by another written agreement, signed by both parties,
otherwise, the rights of the Board or Grantor as set forth in the Plan control
as to any modification, alteration or amendment of this Award Agreement.
 
PENN NATIONAL GAMING, INC.
 
 
 
 









